Exhibit 10.1

SIXTH AMENDMENT TO CREDIT AGREEMENT

THIS SIXTH AMENDMENT TO CREDIT AGREEMENT (together with all schedules and
exhibits hereto, this “Sixth Amendment”), dated as of September 11, 2015 (the
“Sixth Amendment Closing Date”), is entered into by and among CCT FUNDING LLC, a
Delaware limited liability company (the “Borrower”), and DEUTSCHE BANK AG,
NEW YORK BRANCH (“DBNY”) as administrative agent (in such capacity, the
“Administrative Agent”) and a Lender (DBNY and each other Lender party to the
Credit Agreement described below, the “Lenders” and each a “Lender”).
Capitalized terms used herein and not otherwise defined herein have the meanings
assigned to such terms in the Credit Agreement described below.

RECITALS:

A. The Borrower, the Administrative Agent and DBNY are parties to a Credit
Agreement dated as of August 22, 2011 as amended by the First Amendment to
Credit Agreement dated as of February 28, 2012, as further amended by the Second
Amendment to Credit Agreement dated as of August 20, 2012, as further amended
pursuant to the Third Amendment to Credit Agreement dated as of February 11,
2013, as further amended pursuant to the Fourth Amendment to Credit Agreement
dated as of January 28, 2014, and as further amended pursuant to the Fifth
Amendment to Credit Agreement dated as of January 9, 2015 (the credit agreement,
as amended prior to the date hereof, the “Credit Agreement” and the Credit
Agreement, as amended by this Sixth Amendment, the “Amended Credit Agreement”).

B. The parties hereto desire, among other things, to (i) provide for an
additional commitment of $100,000,000 in the form of a new Tranche F Commitment
and (ii) make certain other amendments that are set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

Section 1. Amendment of Credit Agreement. Subject to satisfaction of the
conditions precedent set forth in Section 4 hereof, effective as of
September 11, 2015, (the “Sixth Amendment Effective Date”), the Credit Agreement
is hereby amended as follows:

(a) Section 2.01(b) of the Credit Agreement is hereby replaced in its entirety
by the following:

“(b) Each Loan made by the Lenders hereunder shall be made as a Tranche E Loan
to the extent the combined principal amount of such Loan (or portion thereof)
and all other outstanding Tranche E Loans do not exceed the Tranche E
Commitment; provided that any Loan (or portion thereof) in excess of the Tranche
E Commitment made by the Lenders hereunder shall be made as a Tranche F Loan to
the extent the combined principal amount of such Loan (or portion thereof) and
all other outstanding Tranche F Loans do not exceed the Tranche F Commitment.”



--------------------------------------------------------------------------------

(b) Section 2.01(c) of the Credit Agreement is hereby replaced in its entirety
by the following:

“(c) If, at any time, the Maximum Commitment Amount has been fully drawn and
subsequent to such draw at least all of the Tranche E Loans have been fully
repaid in accordance with Section 3.03(b)(i), then any subsequent re-drawing of
Loans shall be made in the following order: first, as a Tranche E Loan, if and
until the Tranche E Commitment is fully drawn; and second, as a Tranche F Loan,
if and until the Tranche F Commitment is fully drawn.”

(c) Section 2.02(a) of the Credit Agreement is hereby replaced in its entirety
by the following:

“(a) Each Lender’s commitment to make Loans hereunder shall automatically
terminate, and the Maximum Commitment shall be reduced to zero, upon the
Commitment Termination Date; provided that if a Commitment Termination Date
occurs as a result of the occurrence of the Scheduled Commitment Termination
Date applicable to one or more but not all of the then-outstanding tranches,
then each Lender’s commitment to make Loans hereunder shall terminate only with
respect to such tranche or tranches and the Maximum Commitment shall be reduced
only by the amount of such tranche or tranches. The Borrower may voluntarily,
from time to time, permanently reduce the amount of the Maximum Commitment upon
at least ten (10) Business Days’ prior written notice to the Administrative
Agent specifying the amount of such reduction, which notice shall be irrevocable
once given; provided that (i) no reduction may reduce the Maximum Commitment
below $25,000,000 unless the Maximum Commitment is reduced to zero; (ii) any
partial reduction of the Maximum Commitment shall be in a minimum amount of
$10,000,000 and in an integral multiple of $1,000,000 for amounts in excess
thereof; (iii) no such reduction shall reduce the Maximum Commitment to an
amount less than the sum of the then aggregate outstanding Loans; and (iv) any
such reduction shall be applied to reduce (x) first, the Tranche F Commitment,
if any, until such Tranche F Commitment is zero and (y) thereafter, the Tranche
E Commitment. The Administrative Agent shall promptly notify each Lender of the
receipt of any such notice and the reduction of such Lender’s Commitment.”

(d) Section 3.03(b)(i)(C) of the Credit Agreement is hereby replaced in its
entirety by the following:

“(C) any such prepayment of principal shall be applied (x) first to reduce
Tranche F Loans until the principal amount of Tranche F Loans outstanding is
zero and (y) thereafter the Tranche E Loans.”

 

-2-



--------------------------------------------------------------------------------

(e) Section 9.13(h) of the Credit Agreement is hereby replaced in its entirety
by the following:

“(h) amend any provision or defined term in the Collateral Valuation Schedule
without the consent of Lenders having more than 50% of the Commitments (or if
the commitments of each Lender to make Loans has been terminated pursuant to
Section 7.02 or Section 7.03, Lenders having more than 50% of the then
outstanding Commitments, if any);”

(f) The following definitions are hereby added to Annex I to the Credit
Agreement in the applicable alphabetical location:

“Sixth Amendment” means that Sixth Amendment to the Credit Agreement by and
between the Borrower, the Administrative Agent and the Lender dated as of
September 11, 2015.

“Sixth Amendment Closing Date” means September 11, 2015.

“Sixth Amendment Effective Date” means September 11, 2015; provided that the
conditions precedent set forth in Section 4 of the Sixth Amendment have been
satisfied on or prior to such date.

“Tranche E Aggregate Excess Unused Fee” means, for any Interest Period, the sum
of the Tranche E Excess Unused Fee (if any) for each day during such Interest
Period.

“Tranche F Aggregate Excess Unused Fee” means, for any Interest Period, the sum
of the Tranche F Excess Unused Fee (if any) for each day during such Interest
Period.

“Tranche F Commitment” means, (a) at any date of determination prior to the
Commitment Termination Date, the lesser of (x) $100,000,000 or (y) such lesser
amount remaining following any reduction of the Tranche F Commitment in
accordance with Section 2.02 (Voluntary Reductions or Termination of the Maximum
Commitment) and (b) on and after the Commitment Termination Date, zero.

“Tranche F Excess Unused Amount” means, from and after September 28, 2015, an
amount equal to the excess, if any, of (x) 80% of the Tranche F Commitment less
(y) the aggregate principal amount of Tranche F Loans outstanding on such day
(including Loans made on such day).

“Tranche F Excess Unused Fee” means, for any day from and after September 28,
2015, on which an Tranche F Excess Unused Amount exists, 1.95% of the Tranche F
Excess Unused Amount for such day multiplied by a fraction the numerator of
which is 1 and the denominator of which is 360.

“Tranche F Lender” means each Lender that has a Tranche F Commitment.

 

-3-



--------------------------------------------------------------------------------

“Tranche F Loan” means each Loan made under the Tranche F Commitment.

(g) The following definitions in Annex I to the Credit Agreement are hereby
replaced in their entirety by the following:

“Aggregate Excess Unused Fee” means, for any Interest Period, the sum of the
Tranche E Aggregate Excess Unused Fee and Tranche F Aggregate Excess Unused Fee.

“Adjusted LIBO Rate” means with respect to any Eurodollar Borrowing comprised of
Tranche E or Tranche F for a period of three (3) months commencing on the later
of (x) the date on which such Eurodollar Borrowing is made and (y) the next
Interest Reset Date, an interest rate per annum equal to the product of (a) the
LIBO Rate in effect for such period and (b) Statutory Reserves.

“Applicable Margin” means, from and after (x) the Fifth Amendment Effective
Date, with respect to all outstanding Tranche E Loans provided by the Tranche E
Lenders 1.85% per annum and (y) the Sixth Amendment Effective Date, with respect
to all outstanding Tranche F Loans provided by the Tranche F Lenders, 1.95% per
annum plus, in case of each of (x) and (y), if a Manager Removal Event has
occurred, up to an additional 1.00% as specified by the Administrative Agent in
writing to the Borrower in its sole discretion.

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 (Commitment), in an aggregate principal amount
at any one time outstanding not to exceed the Dollar amount set forth on the
signature page for such Lender or in the Assignment Agreement pursuant to which
such Lender becomes a party hereto, as applicable, with respect to the Tranche E
Commitment and Tranche F Commitment, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement; provided that for
the avoidance of doubt, references to “the Commitment” when not qualified by a
particular tranche shall mean the aggregate outstanding commitment across all
tranches.

“Commitment Fee” means, for each day, the Unused Amount as of such day
multiplied by a fraction, the numerator of which is, in the case of (x) the
Tranche E Loans from and after the Fifth Amendment Effective Date, 0.50% and
(y) the Tranche F Loans from and after September 28, 2015, 0.50% and, in the
case of each of (x) and (y), the denominator of which is 360.

“Make Whole Fee” means with respect to any reduction in the Tranche E Commitment
or Tranche F Commitment, as applicable, the product of (i) 0.75% multiplied by
(ii) the Commitment Reduction Amount multiplied by (iii) the number of days
remaining until the Scheduled Commitment Termination Date with respect to the
Tranche E Commitment or Tranche F Commitment, as applicable, divided by
(iv) 360; provided that the Make Whole Fee shall be zero for the portion of the
Commitment Reduction Amount which is reduced or

 

-4-



--------------------------------------------------------------------------------

terminated to the extent the Borrower exercises its right to reduce or terminate
the Tranche E Commitment or Tranche F Commitment, as applicable, in order to
enter into (i) a transaction relating to CDOs for which DBNY or its Affiliates
is the lead warehouse provider, lead structuring agent or lead placement agent
for all securities issued in connection with such transaction or series of
related transactions and the total market value of all Fund Investments moved
out of the facility into such CDO is greater than or equal to the amount by
which the Tranche E Commitment or Tranche F Commitment, as applicable, is
reduced or (ii) a replacement financing facility with DBNY or its Affiliates.
For the avoidance of doubt, no Make Whole Fee shall be due solely as a result of
entering into the Fifth Amendment or Sixth Amendment.

“Maximum Commitment” means, (a) at any date of determination prior to the
Commitment Termination Date, the lesser of (x) $250,000,000 or (y) such lesser
amount remaining following any reduction of the Maximum Commitment in accordance
with Section 2.02 (Voluntary Reductions or Termination of the Maximum
Commitment) or Section 2.04 (Commitment Reduction and Termination) and (b) on
and after the Commitment Termination Date, zero.

“Scheduled Commitment Termination Date” means with respect to (x) the Tranche E
Commitment, February 10, 2017 and (y) the Tranche F Commitment, September 11,
2017.

(h) The definitions of “Excess Unused Amount” and “Excess Unused Fee” are
replaced, respectively, in in their entirety by the defined terms “Tranche E
Excess Unused Amount,” and “Tranche E Excess Unused Fee” as follows:

“Tranche E Excess Unused Amount” means, an amount equal to the excess, if any,
of (x) 80% of the Tranche E Commitment less (y) the aggregate principal amount
of Tranche E Loans outstanding on such day (including Loans made on such day).

“Tranche E Excess Unused Fee” means, for any day on which an Tranche E Excess
Unused Amount exists, 1.85% of the Tranche E Excess Unused Amount for such day
multiplied by a fraction the numerator of which is 1 and the denominator of
which is 360.

(i) Exhibit B to the Credit Agreement is hereby deleted and replaced by Exhibit
E to this Sixth Amendment.

(j) Exhibit C to the Credit Agreement is hereby amended by amending and
restating number 4 in its entirety to read as follows:

“4. Type of Loan: [Tranche E Loans] [Tranche F Loans].”

Section 2. Maximum Commitment. For the avoidance of doubt, the Maximum
Commitment on and after the Sixth Amendment Effective Date shall be
$250,000,000.

 

-5-



--------------------------------------------------------------------------------

Section 3. Conditions Precedent to Sixth Amendment Closing Date. It shall be a
condition precedent to the effectiveness of this Sixth Amendment that each of
the following conditions are satisfied:

(a) Agreements. The Administrative Agent shall have received executed
counterparts of this Sixth Amendment duly executed and delivered by an
Authorized Representative of the Borrower.

(b) Evidence of Authority. The Administrative Agent shall have received:

(1) a certificate of an Authorized Representative of the Borrower and a
Responsible Officer (which may be the same person as the Authorized
Representative), dated the Sixth Amendment Closing Date, as to:

(i) the authority of the Borrower to execute and deliver this Sixth Amendment
and to perform its obligations under the Credit Agreement and the Notes, in each
case as amended by this Sixth Amendment and each other Credit Document to be
executed by it and each other instrument, agreement or other document to be
executed in connection with the transactions contemplated in connection herewith
and therewith;

(ii) the authority and signatures of those Persons authorized on behalf of the
Borrower to execute and deliver this Sixth Amendment and the other Credit
Documents to be executed and delivered in connection with this Sixth Amendment
and to act with respect to this Sixth Amendment and each other Credit Document
executed or to be executed by the Borrower, upon which certificate each Lender,
including each assignee (whether or not it shall have then become a party to the
Amended Credit Agreement), may conclusively rely until it shall have received a
further certificate of the Borrower canceling or amending such prior
certificates; and

(iii) the absence of any changes in the Organic Documents of the Borrower since
the copies delivered to the Administrative Agent in connection with the closing
of the Credit Agreement; and

(2) such other instruments, agreements or other documents (certified if
requested) as the Administrative Agent may reasonably request.

(c) Collateral Documents, Management Agreement, etc. The Administrative Agent
shall have received, to the extent the Administrative Agent has determined that
certain or all of the Collateral Documents, Management Agreement and
LLC Agreement are required to be replaced, amended, supplemented or otherwise
modified to secure or otherwise contemplate the obligations set forth in this
Sixth Amendment and the Amended Credit Agreement, such replacements, supplements
or other modifications dated the Sixth Amendment Closing Date (or such later
date as the Administrative Agent may agree in its discretion), in form and
substance reasonably satisfactory to the Administrative Agent.

(d) No Litigation, etc. No litigation, arbitration, governmental investigation,
proceeding or inquiry shall, on the Sixth Amendment Closing Date, be pending or,
to the knowledge of the Borrower, threatened in writing with respect to any of
the transactions contemplated hereby or by the Amended Credit Agreement which
could, in the reasonable opinion of the Administrative Agent, be adverse in any
material respect to the Borrower.

 

-6-



--------------------------------------------------------------------------------

(e) Certificate as to Conditions, Warranties, No Default, Agreements etc. The
Administrative Agent shall have received a certificate of an Authorized
Representative of the Borrower and a Responsible Officer (which may be the same
person as the Authorized Representative), in each case on behalf of the Borrower
dated as of the Sixth Amendment Closing Date, in form and substance reasonably
satisfactory to the Administrative Agent, to the effect that, as of such date:

(1) all conditions set forth in this Section 3 (CONDITIONS PRECEDENT) have been
fulfilled;

(2) all representations and warranties of the Borrower set forth in Article 5 of
the Amended Credit Agreement (REPRESENTATIONS AND WARRANTIES) are true and
correct in all material respects as if made on the Sixth Amendment Closing Date
(unless expressly made as of a certain date, in which case it shall be true and
correct in all material respects as of such date);

(3) all representations and warranties set forth in each of the Collateral
Documents are true and correct in all material respects; and

(4) no Default or Event of Default shall be continuing.

(f) Opinions of Counsel. The Administrative Agent shall have received a legal
opinion, dated as of the Sixth Amendment Closing Date from Dechert LLP, counsel
to the Borrower, the Manager and CNL, in form and substance reasonably
satisfactory to the Administrative Agent covering such matters as the
Administrative Agent may reasonably request.

(g) Manager Letter. The Administrative Agent shall have received from the
Manager a letter in the form of Exhibit A hereto addressed to the Administrative
Agent and the Lenders. All representations and warranties of the Manager set
forth therein shall be true and correct in all material respects as of the Sixth
Amendment Closing Date.

(h) CNL Letter. The Administrative Agent shall have received from CNL a letter
in the form of Exhibit B hereto addressed to the Administrative Agent and the
Lenders. All representations and warranties of CNL set forth therein shall be
true and correct in all material respects as of the Sixth Amendment Closing
Date.

(i) Fee Letter. The Administrative Agent shall have received from the Borrower a
fee letter between DBNY and the Borrower (the “Amendment Fee Letter”) in the
form of Exhibit C hereto.

(j) Equity Owner Letter. The Administrative Agent shall have received from the
Equity Owner a letter in the form of Exhibit D hereto addressed to the
Administrative Agent and the Lenders. All representations and warranties of the
Equity Owner set forth therein shall be true and correct in all material
respects as of the Sixth Amendment Closing Date.

 

-7-



--------------------------------------------------------------------------------

(k) Closing Fees, Expenses, etc. The Administrative Agent shall have received
for its own account, or for the account of the Lenders, as the case may be,
(x) all fees, costs and expenses then due and payable to it under this Sixth
Amendment, including the fee set forth in the Amendment Fee Letter and (y) the
reasonable fees and disbursements of one counsel for the Administrative Agent
incurred in connection with this Sixth Amendment in an amount not to exceed
$100,000.

(l) Satisfactory Legal Form. All limited liability company and other actions or
proceedings taken or required to be taken in connection with the transactions
contemplated hereby and by the Amended Credit Agreement and all agreements,
instruments, documents and opinions of counsel executed, submitted, or delivered
pursuant to or in connection with this Sixth Amendment by or on behalf of the
Borrower shall be reasonably satisfactory in form and substance to the
Administrative Agent and its counsel; all certificates and opinions delivered
pursuant to this Sixth Amendment shall be addressed to the Administrative Agent
and the Lenders, or the Administrative Agent and the Lenders shall be expressly
entitled to rely thereon; the Lenders and their counsel shall have received all
information, and such number of counterpart originals or such certified or other
copies of such information, as the Administrative Agent or its counsel may
reasonably request; and all legal matters incident to the transactions
contemplated by this Sixth Amendment and the Amended Credit Agreement shall be
reasonably satisfactory to counsel to the Administrative Agent. The
contemporaneous exchange and release of executed signatures pages by each of the
Persons contemplated to be a party hereto shall render this Sixth Amendment
effective and any such exchange and release of such executed signature pages by
all such persons shall constitute satisfaction or waiver (as applicable) of any
condition precedent to such effectiveness set forth above.

Section 4. Conditions Precedent to Sixth Amendment Effective Date. It shall be a
condition precedent to the effectiveness of the amendments to the Credit
Agreement set forth in Section 1 hereof and the occurrence of the Sixth
Amendment Effective Date that each of the following conditions are satisfied:

(a) Section 3 Conditions. The conditions precedent set forth in Section 3 hereof
shall have been satisfied.

(b) Notes. Upon the request of any Lender to the Borrower made in accordance
with Section 3.02 of the Amended Credit Agreement, such Lender shall receive a
Note (including Schedule 1 for such Note that is accurate as of the Sixth
Amendment Effective Date) substantially identical to Exhibit B to the Amended
Credit Agreement duly executed and delivered by an Authorized Representative of
the Borrower. Upon each requesting Lender’s receipt of such Note, each Lender
shall promptly return or destroy any prior Note that such Lender held which
evidenced the Loans represented by the new Note such Lender has so received.

(c) After giving effect to any requested Borrowing on the Sixth Amendment
Effective Date (1) the aggregate principal amount of all Loans outstanding will
not exceed the Maximum Commitment and (2) the Overcollateralization Test is
satisfied.

 

-8-



--------------------------------------------------------------------------------

Section 5. Acknowledgment.

The Borrower hereby confirms that the Security Agreement and all Collateral
encumbered thereby will continue to secure to the fullest extent possible in
accordance with and subject to the Security Agreement the payment and
performance of all “Secured Obligations” (as defined in the Security Agreement),
including without limitation the payment and performance of all such “Secured
Obligations” under the Security Agreement in respect of the Obligations of the
Borrower now or hereafter existing under or in respect of the Credit Agreement
and hereby pledges and assigns to the Administrative Agent, and grants to the
Administrative Agent for the ratable benefit of the Secured Parties (as defined
in the Security Agreement) a continuing lien on and security interest in and to
all Collateral as collateral security for the prompt payment and performance in
full when due of the “Secured Obligations” under, and in accordance with and
subject to, the Security Agreement (whether at stated maturity, by acceleration
or otherwise).

The Borrower acknowledges and agrees that all of the Collateral Documents
continue in full force and effect and that all of its obligations thereunder
shall be valid and enforceable and shall not be impaired or limited by the
execution or effectiveness of this Amendment.

Section 6. Miscellaneous.

(a) GOVERNING LAW. THIS SIXTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK INCLUDING SECTION 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAW PRINCIPLES.

(b) Amendments, Etc. None of the terms of this Sixth Amendment or any other
Credit Document may be changed, waived, discharged or terminated unless such
change, waiver, discharge or termination is in writing signed by the Borrower
and the Administrative Agent (or other applicable party thereto as the case may
be), and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

(c) Severability. If any one or more of the covenants, agreements, provisions or
terms of this Sixth Amendment shall be for any reason whatsoever held invalid,
then such covenants, agreements, provisions or terms shall be deemed severable
from the remaining covenants, agreements, provisions or terms of this Sixth
Amendment and shall in no way affect the validity or enforceability of the other
provisions of this Sixth Amendment.

(d) Counterparts. This Sixth Amendment may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.

(e) Successors and Assigns. All covenants and agreements contained herein shall
be binding upon, and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

 

-9-



--------------------------------------------------------------------------------

(f) Captions. The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Sixth Amendment.

(g) Entire Agreement. This Sixth Amendment constitutes a final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall (together with the Amended Credit Agreement and
the Security Agreement) constitute the entire agreement among the parties hereto
with respect to the subject matter hereof, superseding all previous oral
statements and other writings with respect thereto.

[Signature pages follow]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
duly executed and delivered as of the day and year first above written.

 

BORROWER CCT FUNDING LLC, as Borrower By:   CORPORATE CAPITAL TRUST, INC., as
its Designated Manager By:  

/s/ Steve D. Shackelford

  Name:   Steve D. Shackelford   Title:   President, CFO and Treasurer

Signature Page to Sixth Amendment



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT DEUTSCHE BANK AG, NEW YORK BRANCH as Administrative Agent
By:  

/s/ Ian R. Jackson

  Name:   Ian R. Jackson   Title:   Director By:  

/s/ David Dirvin

  Name:   David Dirvin   Title:   Managing Director

Signature Page to Sixth Amendment



--------------------------------------------------------------------------------

LENDER DEUTSCHE BANK AG, NEW YORK BRANCH, as Lender By:  

/s/ Ian R. Jackson

  Name:   Ian R. Jackson   Title:   Director By:  

/s/ David Dirvin

  Name:   David Dirvin   Title:   Managing Director

The Commitment of the Lenders as of the Sixth Amendment Effective Date is as
follows:

 

Type of Commitment:

   Amount of
Commitment:     

Lender:

   Percentage
of Tranche:  

Tranche E Commitment

   $ 150,000,000      

Deutsche Bank AG, New York Branch

     100 % 

Tranche F Commitment

   $ 100,000,000      

Deutsche Bank AG, New York Branch

     100 %    

 

 

       

Total Commitment:

   $ 250,000,000            

 

 

       

Signature Page to Sixth Amendment